IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                    FILED
                                                                  January 18, 2008
                                 No. 07-10735
                               Summary Calendar                Charles R. Fulbruge III
                                                                       Clerk

UNITED STATES OF AMERICA

                                             Plaintiff-Appellee

v.

ROBERTO ALANIZ

                                             Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                          USDC No. 7:06-CR-21-ALL


Before HIGGINBOTHAM, STEWART, and OWEN, Circuit Judges.
PER CURIAM:*
      Roberto Alaniz appeals the 33-month sentence he received following his
guilty-plea conviction for being a felon in possession of a firearm, in violation of
18 U.S.C. § 922(g). He argues that the sentence imposed is unreasonable.
Specifically, Alaniz contends that the district court failed to give adequate
consideration to mitigating factors, failed to articulate adequate reasons under




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 07-10735

18 U.S.C. § 3553(a) for the sentence imposed, and treated the guidelines as mandatory.
      Because the sentence Alaniz received fell within the correctly calculated
guidelines range, it is presumptively reasonable. United States v. Alonzo, 435
F.3d 551, 554 (5th Cir. 2006). The district court’s proper consideration of the
§ 3553(a) factors is inferred. See United States v. Mares, 402 F.3d 511, 519 (5th
Cir. 2005), cert. denied, 546 U.S. 828 (2005). Alaniz has not overcome the
presumption of correctness attached to his sentence.
      The district court’s judgment is affirmed. The Government’s motion for
summary affirmance or, alternatively, for an extension of time to file an
appellate brief is denied.
      AFFIRMED; MOTION DENIED.




                                          2